Citation Nr: 0700285	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to an increased rating for right pulmonary 
embolus, currently evaluated as 10 percent disabling.

3.  Evaluation of chronic renal insufficiency, currently 
rated as 60 percent disabling.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1960 to October 
1962 and from November 1962 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Residuals of right pulmonary embolus is manifested by 
FEV-1 value of 82 percent predicted; FEV-1/FVC ratio of 71 
percent; and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) value of 87 
percent predicted.

2.  Chronic renal insufficiency is manifested by mild 
proteinuria and creatinine of no more than 1.6 mg%.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
rating for residuals of right pulmonary embolus have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.97, Diagnostic Code 6844 (2006).

2.  The criteria for an evaluation in excess of 60 percent 
for chronic renal insufficiency have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 
4.115b, Diagnostic Codes 7512, 7541 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in June 
2003, after the enactment of the VCAA.  A letter dated in 
July 2003, prior to the initial adjudication of the claim, 
instructed the veteran on the evidence and information 
necessary to substantiate his claim.  It asked the veteran to 
identify evidence in support of the claim.  It discussed the 
various types of evidence he could identify or submit.  It 
listed the evidence of record and told the veteran what 
assistance VA would provide in obtaining evidence.

The Board concludes that the content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims. 

Identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In fact, the veteran reported in 
July 2003 that he had no further information or evidence to 
submit.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).  The 
Board has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

        Residuals of Right Pulmonary Embolus

The General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845) provides for a 100 
percent evaluation for findings that show Forced Expiratory 
Volume (FEV-1) less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

A 30 percent evaluation is assigned for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.

A 10 percent evaluation is assigned for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO 
(SB) 66- to 80-percent predicted.

Or the evaluation may be based on a rating of the primary 
disorder.  Several notes follow the criteria, none of which 
are applicable to the present claim.  38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6845 (2006).

Residuals of right pulmonary embolus are evaluated as 10 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6844 (Post-surgical residual (lobectomy, pneumonectomy, 
ect.)).  This rating has been in place since 1970.

A July 2003 VA treatment record shows that the veteran denied 
shortness of breath.

On VA examination in September 2003, the veteran's breath 
sounds were not remarkable.  The diagnoses included status 
post pulmonary embolism and restrictive moderate pulmonary 
function capacity likely secondary to the pulmonary embolism.  
The examiner noted that chest X-rays had been negative.  
Pulmonary function tests revealed FEV-1 of 82 percent 
predicted, and FEV-1/FVC of 82 percent.  The interpretation 
was mild impairment, with no significant bronchodilator 
response.

A June 2004 X-ray report indicates that both lungs were clear 
with no effusions.  

On VA examination in March 2005, the examiner noted that the 
prior examination had revealed mild restrictive ventilatory 
defect.  The veteran described exertional shortness of breath 
after 100 yards of walking.  He also indicated that he had an 
occasional cough, mostly at night.  He reported that he had 
lost seven pounds in the previous year.  Physical examination 
revealed diminished breath sounds about all segments of the 
right lower lung field.  There were some crackling rales 
about the lateral basal segment.  There were no wheezes or 
rhonchi.  Examination of the left lung was normal.  The 
report of a chest X-ray indicated that there was no change 
from the June 2004 examination.  The lungs appeared normal.  
Pulmonary function tests revealed FEV-1 of 85 percent 
predicted, FEV-1/FVC of 71 percent, and DLCO of 87 percent.  
Patient effort was noted to be good.  The interpretation was 
normal spirometry.  There was no significant bronchodilator 
response.  Diffusion was within normal limits.  The diagnosis 
was status post pulmonary embolus of the right lung in 1966 
with some residual shortness of breath, cough, and diminished 
breath sounds in the right chest with minimal disability with 
slight progression.

Having carefully reviewed the evidence, the Board concludes 
that the criteria for an evaluation in excess of 10 percent 
for residuals of right pulmonary embolus are not met.  While 
physical examination in March 2005 revealed diminished breath 
sounds and rales in the right lung, X-rays were normal.  
Moreover, the pulmonary function test results of record do 
not show findings that approximate the criteria for a higher 
rating.  A 30 percent evaluation requires test results 
demonstrating FEV-1 of 70 percent or less, FEV-1/FVC of 70 
percent or less, or DLCO (SB) of 65 percent or less.  The 
objective evidence demonstrates that the veteran's residuals 
of right pulmonary embolus are appropriately evaluated as 10 
percent disabling.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Chronic Renal Insufficiency

Service connection, with an evaluation of 10 percent, was 
granted for renal insufficiency.  The veteran disagreed with 
the original rating.  
In June 2005 the RO increased the evaluation for renal 
insufficiency to 60 percent, effective the date of receipt of 
the veteran's claim.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted. 

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes. 
38 C.F.R. § 4.115(a).

38 C.F.R. § 4.115b, Diagnostic Code 7541, pertaining to renal 
involvement in diabetes mellitus, sickle cell anemia, 
systemic lupus erythematosus, vasculitis, or other systemic 
disease processes, provides that the disability is rated as 
renal dysfunction.

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN [blood urea 
nitrogen] more than 80mg% [milligrams per 100 milliliters]; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, warrants a 100 percent rating.  Renal 
dysfunction characterized by persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or a limitation of exertion warrants 
an 80 percent rating.  Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent rating.  
Renal dysfunction where albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent rating.  
Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101 is noncompensably disabling.

An August 2002 VA record shows that the veteran's creatinine 
was 1.6.  The provider noted that the creatinine was 
elevated, and that it would be checked at the veteran's next 
appointment.  

On VA examination in September 2003, the veteran's history 
was reviewed.  The diagnoses included mild early chronic 
renal insufficiency secondary to diabetes and hypertension, 
mild elevations of creatinine and mild protein in urine plus 
mild elevation in BUN.  

Laboratory testing in September 2003 revealed creatinine of 
1.3 and BUN of 15.  The BUN-creatinine ratio was 12.  In 
October 2003 the creatinine was 1.4 and BUN was 15.

In June 2004 the veteran's creatinine was 1.6 and his BUN was 
22.  In December 2004 creatinine was 1.6 and BUN was 23.  

On VA examination in March 2005, the veteran reported 
nocturia four to five times nightly.  He also reported 
minimal stress incontinence, but no overt incontinence.  The 
diagnosis was chronic renal insufficiency with mild elevation 
of creatinine and BUN, and mild proteinuria.  The examiner 
noted that it was stable and had not progressed, and was not 
disabling.  Laboratory testing in March 2005 revealed 
creatinine of 1.6 and BUN of 22. 

The record demonstrates that mild chronic renal 
insufficiency, manifested by mild elevation of creatinine and 
BUN, and mild proteinuria.  A higher evaluation for renal 
insufficiency requires persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or a limitation of exertion.    
While a seven pound weight loss has been indicated, the 
evidence demonstrates that an evaluation higher than 60 
percent is not warranted.  In March 2005, a VA examiner 
concluded that the veteran's renal insufficiency was stable 
and had not progressed.  Objectively, his creatinine has not 
been higher than 1.6, and his BUN has been no higher than 23.  
Moreover, the March 2005 VA examiner indicated that the 
veteran's renal insufficiency was not disabling.  
Accordingly, the Board concludes that an evaluation in excess 
of 60 percent for chronic renal insufficiency is not 
warranted.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal. 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right pulmonary embolus is denied.

Entitlement to an evaluation in excess of 60 percent for 
chronic renal insufficiency is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issue on appeal.

In his June 2003 claim, the veteran asserted that he had been 
treated for hypertension at the Dallas VA Medical Center in 
1993.  The VA treatment records include statements by the 
veteran that he was diagnosed with hypertension after being 
prescribed steroids by VA.  VA treatment records dating to 
1993 are not of record, and it is unclear whether such 
records were sought.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following action:

The AOJ should request records from the 
Dallas VA Medical Center from 1993 to 
2001.  All attempts to obtain such 
records should be documented in the 
claims folder.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


